Title: Joseph C. Cabell to Thomas Jefferson, 23 January 1816
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            
              Dear Sir,
               Richmond. 23 Jan: 1816.
            
            I wrote you by the last mail, that the bills respecting the Central College, and Capt: Miller’s claim, had just reached the Senate: and that the former was objected to in two points: 1st because it gives to the Trustees of the College the  power of determining the time at which the act of 22d Decr 1796. shall be carried into execution in albemarle, and 2dly because it confers on the Proctor of the college the powers and authorities of a Justice of the peace within the precincts of the institution. Since my letter was committed to the mail, I have conversed with the Governor, who considers the first objection of great weight, as it would probably place the people of the county in hostility to the College. Whilst I am awaiting your answer to my last letter, it becomes proper that I should address you on two other subjects before the Senate, in which you take an Interest. I cannot find among the papers in Capt: Miller’s case, the evidences of the conveyance made to him by the other devisees of their portions of Thomas Reed’s estate. I should infer from the manner in which they are referred to in the petition that they would appear among the accompanying documents: accordingly I immediately enquired for them. but they neither are to be found, nor can either of the Delegates from albemarle give any account of them. Those papers are essential to the success of the bill in the Senate: and with their aid, I trust I can get it thro’ the house; altho’ Mr Johnson, and, perhaps others, may oppose it. I beg the favor of you to request Capt: Miller to furnish me with these documents with as little delay as possible. Whilst I await their arrival, I will by all means in my power endeavor to smooth the way to the passage of the bill.
            From a letter you recently wrote Col: yancey, I perceive you consider the Bill to prevent obstructions in the navigable watercourses of the commonwealth, of importance to the people on the banks of the Rivanna. I enclose you a copy of the Bill, and of some amendments hastily sketched by Col: Green: and would thank you to send me such corrections as you deem proper. These subjects may be suspended till I can get your answer, without injury to the parties concerned.
            I regard the passage of the bill respecting the Central College as pretty certain, provided the modifications suggested in the points objected to shall be made: and perhaps without those changes, its passage may be en secured by your explanations. I believe the Bill for internal improvement will pass, and that if the Genl assembly should be disposed to give any thing to education it will be to the Literary fund and for the establishment of free schools. It is barely possible that they may give some thing to the Central College for teaching the deaf & dumb. I am endeavoring to prepare the more liberal part for an attempt at an endowment of a professorship of the deaf & dumb. Thus far it is well received: but I may be baffled. I have thought that such a plan might engage the affections of the coldest members. Any suggestions from you on this subject would be thankfully received.
            
            I beg you to pardon the trouble I give you: & to be assured it results from my wish to giveafford you satisfaction, in the business entrusted to my care.
            
              I am dr Sir most sincerely yours
              Joseph C. Cabell
            
          
          
            P.S. Doctr Smith, President of Wm & Mary, has desired me to ask the favor of you to recommend a Text book on the principles of Government for the use of the Students at that College. He is not satisfied either with either Locke or Rousseau.
            Can you inform me whether De Say on Political Economy has been translated into our Language?
          
        